Citation Nr: 0630032	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04- 41 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from February 1966 to 
August 1969.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.

In December 2005, the veteran, sitting at the RO in Hartford, 
Connecticut, testified via videoconference, with the 
undersigned sitting at the Board's main office in Washington, 
D.C.

The Board notes that, in an August 2004 rating decision, the 
RO denied the veteran's claim for a rating in excess of 20 
percent for type II diabetes mellitus, and granted service 
connection and noncompensable evaluations for hypertension 
and nephropathy.  The veteran perfected an appeal as to the 
assigned disability evaluations.  Then, in a January 2005 
rating decision, the RO, in pertinent part, granted service 
connection and a 10 percent disability rating for PTSD.  The 
veteran perfected an appeal as to the assigned rating for his 
service-connected PTSD.  However, during his recent December 
2005 hearing, the veteran expressly withdrew his claim for 
increased ratings for his service-connected hypertension, 
nephropathy, and diabetes mellitus, type II.  As such, the 
Board will confine its consideration to the issues as set 
forth on the decision title page.

The Board notes that, in April 2005, the veteran filed a 
timely notice of disagreement as to the matter of separate 
schedular 10 percent ratings for bilateral tinnitus.  It 
appears that in July 2006 the RO issued a statement of the 
case, apparently as to this matter.  However, as a 
substantive appeal is currently not in the claims file, the 
matter is not ready for appellate consideration at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In conjunction with his November 2001 claim for service 
connection for PTSD, the veteran underwent VA examination in 
November 2004 and the examiner reported that the veteran 
experienced panic attacks "a couple of times a year".  But, 
in a written statement with his June 2005 substantive appeal, 
the veteran indicated that he experienced weekly panic 
attacks due to his PTSD.  Then, during his recent December 
2005 Board hearing, he said he worked as a veterans service 
officer that brought him into contact with returning soldiers 
who served in Iraq.  He said that such contact revived 
memories of his Vietnam service and he believed that his 
service-connected PTSD had "gradually gotten worse".  (See 
December 2005 transcript, page 8.)

Given that it has been nearly three years since the veteran 
was last examined by VA, and in the interest of due process, 
the Board is of the opinion that he should be afforded a new 
VA examination to determine the current severity and all 
manifestations of his service-connected PTSD.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
and an increased initial rating, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if an increased rating is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005), that includes 
an explanation as to the 
information or evidence needed to 
establish an effective date for 
the increased rating claim on 
appeal, as outlined by the court 
in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The veteran should be requested 
to provide the names and 
addresses of all VA and non-VA 
medical providers who have 
treated him for the disorder at 
issue since March 2005. The RO 
should then request all pertinent 
medical records from these 
medical providers. 

3.	Then, the RO should arrange for a 
VA psychiatric examination of the 
veteran to determine the current 
severity of his service- 
connected post-traumatic stress 
disorder.  All indicated tests 
and studies should be completed 
and all clinical manifestations 
should be reported in detail.

a.	The examiner should 
indicate, with respect to 
each of the psychiatric 
symptoms identified, whether 
such symptom is a symptom of 
the veteran's service- 
connected PTSD. 

b.	The examiner should also 
provide an opinion 
concerning the degree of 
social and industrial 
impairment resulting from 
the veteran's service-
connected PTSD, including 
whether the disorder 
interferes with his ability 
to work. 

c.	To the extent possible, the 
manifestations of the 
service- connected PTSD 
should be distinguished from 
those of any other mental 
disorder found to be 
present.

d.	The examiner is specifically 
requested to include in the 
diagnostic formulation an 
Axis V diagnosis (Global 
Assessment of Functioning 
Scale) consistent with the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual for 
Mental Disorders (4th. ed. 
revised, 1994) and an 
explanation of what the 
assigned score represents.  
The rationale for all 
opinions expressed should be 
provided.  The claims folder 
should be made available to 
the examiner for review 
prior to the examination and 
the examination report 
should indicate whether the 
medical records were 
reviewed.

4.	Thereafter, the RO should 
readjudicate the veteran's claim 
for an initial rating in excess 
of 10 percent for PTSD.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided 
with a supplemental statement of 
the case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issue currently on appeal 
since the September 2005 SSOC.  
An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



